DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements (IDSs), submitted September 27, 2021 and March 11, 2022, have been received and considered by the Examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Changjin et al. (CN 207199734) (on the September 27, 2021 IDS) in view of Tu et al. (CN 202009085) (on the September 27, 2021 IDS).
Regarding claim 1, Changjin et al. teaches a battery module (para. [0002]).  Changjin et al. also teaches a sampling circuit board is provided on the tops of a plurality of cells (i.e., a sampling circuit board for a battery module), and comprising a main board and sampling portions located at either side of the main board (paras. [0007] – [0012]).  Changjin et al. implicitly discloses that the sampling portions are connected to electrical connection regions of the main board (i.e., a main board comprises a plurality of electrical connection regions, and a plurality of sampling terminals are electrically connected to the plurality of electrical connection regions respectively).  Connection plates are mounted on the tops of the cells and located on either side of the sampling circuit board; the connection plate comprises a fixing portion and a sidewall forming a certain angle with the fixing portion; the sampling portion comprises an extending portion and a fixing region connected to the extending portion; the extending portion is connected to the main board.  It can be seen from Fig. 3 that one end of the sampling portion extends toward a direction away from the main board (i.e., one end of the sampling terminal extends towards a direction away from the main board).  
Changjin et al. is silent regarding: (1) the connection member comprising a main body portion and at least one hook-shaped assembly, and the at least one hook-shaped assembly is provided on the main body portion; (2) each sampling terminal is connected to the electrical connection region of the mail board by means of the connection member, and each hook-shaped assembly stacks and fits the sampling terminal and the electrical connection region of the main board.  However, regarding difference (1), Tu et al. teaches that it is known in the art to have a connection plate for connecting a circuit of a circuit board comprising a sheet-shaped fixing plate; the two ends of the fixing plate are respectively bent and extended downward to form two contact plates a main body and hook-shaped assemblies.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection member of Changjin et al. by incorporating a connection plate for connecting a circuit of a circuit board comprising a sheet-shaped fixing plate; the two ends of the fixing plate are respectively bent and extended downward to form two contact plates a main body and hook-shaped assemblies when such a structure is low in cost and convenient in use.  Regarding difference (2), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sampling terminal of Changjin et al. by incorporating a sampling terminal that is connected to the electrical connection region of the mail board by means of the connection member, and each hook-shaped assembly stacks and fits the sampling terminal and the electrical connection region of the main board as it would be easy to conceive of fitting the sampling terminal and the electrical connection region of the main board using a connection member having hook-shaped structures.  
Regarding claims 2-8, modified Changjin et al. is silent regarding these claimed features.  However, because each of these additional features is of general knowledge in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sampling circuit board of modified Changjin et al. to incorporate these claimed features in order to provide an improved connection between the sampling circuit board and the battery module.  The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try.  In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Regarding claim 9, modified Changjin et al. teaches a sampling circuit board for a battery module according to claim 1 as provided in the rejection of claim 1 above.  Modified Changjin et al. teaches a battery module (Fig. 1), comprising: a plurality of single cells stacked (Fig. 1); and wherein the sampling terminals of the sampling circuit board are electrically connected to the single cells (Fig. 1).
Regarding claim 10, modified Changjin et al. teaches a battery module further comprising a bus bar (connection piece 30) electrically connecting two or more of the single cells (Changjin et al., Fig. 1).  Modified Changjin et al. is silent regarding each of the sampling terminals comprises a first area and a second area connected with each other, wherein the first area is connected to one of the electrical connection areas of the main board through the connection member, and the second area extends away from the main board and is connected to the bus bar.  Accordingly, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify the sampling terminals of modified Changjin et al. by incorporating a first area and a second area connected with each other, wherein the first area is connected to one of the electrical connection areas of the main board through the connection member, and the second area extends away from the main board and is connected to the bus bar as a matter of design choice.  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724